DETAILED ACTION
Response to Amendment
This Action is in response to the Examiner’s Amendment attached hereto.  Claims 1 and 3-11 are still pending in the present application.


Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted for US Patent # 10,560,560 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
	
	

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an e-mail received from/during a telephone conversation with Brian Kunzler, Attorney of Record, on 5/20/2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Currently Amended)

A contact information exchanging and content system for networking including:
smart devices for users and clients being part of a network of the contact information exchanging and content system, 
each smart device having: 
a unique user identifier to identify the smart device as a user device for a user, or a unique client identifier to identify the smart device is a client device for a client;
a user interface for communicating with a user operator of the smart device, or a client interface for communicating with a client operator of the smart device, a network interface for communicating with the network, a processor for operating an application, and a store;  
a server including an engine and a database;  and 
a box associated with a client, the box using a beacon protocol to broadcast a unique client identifier received by the smart device over the network and a unique beacon identifier of the box that are broadcast within range of the box to a responding user device entering the range and responding to a push notification from the box, 
whereby acceptance of the client identifier and the beacon identifier by the responding user device selectively causes contact information or content or both contact information and content to be pushed by the box to the responding user device and the client identifier and the beacon identifier to be assigned to the user device;  
the store of a user device being designed to store: 
contact information related to the user of the user device, 
contact information of other user devices of the network, and 
 selectively received pushed content;  
the application of a user device having: 
(a) contact functionality to: 
(i) generate and store the user contact information via the user interface of the user device of the user;  
(ii) receive and store the contact information of another user via the network interface;  and 
(iii) communicate the user contact information via the network interface to the server for processing by the engine to form a contact information data file and store the contact information data file in the database;  and 
(b) content functionality to: 
(i) selectively receive beacon identifiers;  and 
(ii) selectively receive and store content pushed to the 
(iii) communicate the stored content via the network interface to the server interface for processing by the engine to form a content data file and store the content data file in the database;  
the application of a client device having functionality to: 
generate client content for receipt by a user device via the server;  and 
 communicate the client content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database;
  
 wherein the network includes members that include the user of the user device and other users of user devices with user identifiers that are assigned client and beacon identifiers for the members to indicate through their respective user devices when communicating to each other and the server that they are members of the network;
the engine being programmed to: 
(i) receive, from the user devices of the members, their respective user identifiers, assigned client identifiersand assigned beacon identifiers that their respective users, according to the particular functionality being invoked and store the user identifiers, the assigned client identifiers and the assigned beacon identifiers within corresponding data files within the database;  
(ii) receive the user contact information and client content from the network interface and respectively process same to form corresponding data files that include a contact information data file and a content data file and securely
                  store the corresponding data files in the database;  
(iii) based on editing, at the user interface of the user device, of either
(a) stored contact information associated with the user of the user device in respect of which a user identifier is received to be accessed from the corresponding data file within the database and downloaded to the user device; and 
(b) stored content associated with the client device of the box in respect of which beacon identifiers are received in conjunction with a user identifier to be pushed and downloaded to the user device associated with the user identifier from the corresponding data file within the database.

Claim 3 (Currently Amended)
          A system as claimed in claim 1, wherein the engine is programmed to push selected content associated with a client device to a user device accepting a beacon identifier from the box and sending the user identifier of the user device in conjunction with the beacon identifier of the box to the server upon receipt of the user identifier and the beacon identifier.

Claim 5 (Currently Amended)
An application for a smart device of a user or a client being part of a contact information exchanging and content system for networking, the contact information exchanging and content system comprising a network, a server including an engine and a database, a box associated with a client, and the smart device, 
the smart device having: 
a unique user identifier to identify the smart device as a user device for a user, or a unique client identifier to identify the smart device is a client device for a client, a user interface for communicating with an operator of the smart device, a network interface for communicating with the network, a processor for operating the application, and a store;
          the application of a user device including:
(a) contact functionality to:
(i) generate and store 
(ii) receive and store the contact information of another user via the network interface; and
(iii) communicate the user contact information via the network interface to a server for processing to form a contact information data file and store the contact information data file in a database; and
(b) content functionality to:
(i) selectively receive a client identifier and a beacon identifier from a box associated with a client, the box using a beacon protocol to broadcast the client identifier and the beacon identifier to the user device when it is within range of the box;
(ii) selectively receive and store content pushed to the user device upon accepting the client identifier and the beacon identifier, wherein the client identifier and the beacon identifier are assigned to the user device upon accepting the client identifier and the beacon identifier; and
(iii) communicate the stored content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database; 
the application of a client device including:
          
(i) generate client content for receipt by a user device via the server; and 
(ii) communicate the client content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database;
wherein the network includes members that include at least the user of the user device, and the user device transmits the user
identifier, the assigned client identifier and the assigned beacon identifier to the server to identify that the user is a member of or is to be associated with the network and establish communication therewith.

Claim 6 (Currently Amended)
A smart device for a user or a client being part of a contact information exchanging and content system for networking, the contact information exchanging and content system comprising a network, a server including an engine and a database, a box associated with a client, 
the smart device including: 
a unique user identifier to identify the smart device as a user device for a user, or a unique client identifier to identify the smart device is a client device for a client;
a user interface for communicating with a user operator of the user device or a client interface for communicating with a client operator of the client device, a network interface for communicating with a computer network, a processor for operating an application, and a store;
wherein the application of a user device comprises:
(a) contact functionality to:
(i) generate and store 
(ii) receive and store the contact information of another user via the network interface; and
(iii) communicate the user contact information via the network interface to a server for processing to form a contact information data file and store the contact information data file in a database; and

(b) content functionality to:
(i) selectively receive a client identifier and a beacon identifier from a box associated with a client, the box using a beacon protocol to broadcast the client identifier and the beacon identifier to the user device when it is within range of the box;
(ii) selectively receive and store content pushed to the user device upon accepting the client identifier and the beacon identifier, wherein the client identifier and the beacon identifier are assigned to the user device upon accepting the client identifier and the beacon identifier; and
(iii) communicate the stored content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database; 
the application of a client device including:
          
(i) generate client content for receipt by a user device via the server; and 
(ii) communicate the client content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database;
wherein the network includes members that include at least the user of the user device, and the user device transmits the user
identifier, the assigned client identifier and the assigned beacon identifier to the server to identify that the user is a member of or is to be associated with the network and establish communication therewith.

Claim 7 (Cancelled)

Claim 8 – Currently Amended
A method for networking contact information and contact involving a plurality of network members that comprise 
(i) a user device for a user able to use the method with respect to both contact information and content, (ii) a client device for a client able to use the method for pushing content to users and (iii) a beacon associated with a client to enable the pushing
                   , the method comprising:
communicating by a network server 
assigning a client identifier and beacon identifier to all network members, wherein the network members 
include the user of the user device and other users of user devices with user identifiers that are assigned client and beacon identifiers for the members to indicate through their respective user devices when communicating to each other and the network server that they are members of the network; 
                                       
                                               (i)  contact information related to the user of a user device, and
                                               (ii)  contact information related to one or more users of other user devices accepted by the user;
selectively receiving a user identifier of another user in exchange for supplying contact information of the user of the user device to the user device of the other user; and
                             ranging for a client identifier of a box associated with a client for receiving beacon identifiers of the box;
after receiving the beacon identifier, opening communications with the network server and sending the user identifier and the beacon identifier to the network server; and
selectively receiving contact information associated with the user and content of the client associated with the beacon from the network server;
                          
selectively sending a client identifier to the network server to enable a client to access content associated with prescribed beacons of the client stored on the network server;
                            
ranging the client identifier to user devices within a range of the beacon, and in response to a user device during the ranging, sending the beacon identifiers to the user device;
                            network server 
receiving from the user devices of the members, their respective user identifiers, assigned client identifiers and assigned beacon identifiers to identify that their respective usersare members of or are to be associated with the network and establish communication therewith according to the particular functionality being invoked;
securely storing contact information of users and content of clients by way of direct communication with user devices of users and client devices of clients after establishing communications therewith; and
permitting access thereto by prescribed network clients according to the particular functionality being invoked;
selectively causing:
(i) stored contact information associated with the user of the user device in respect of which a user identifier is received to be accessed and downloaded to the user device; and
(ii)  stored content associated with the client of the box in respect of which beacon identifiers are received in conjunction with a user identifier to be pushed and downloaded to the user device associated with the user identifier.


Allowable Subject Matter
Claims 1, 3-6 and 8-11 are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claims 1, 3-6 and 8-11 are allowed, in view of the Examiner’s amendment made above. 
 	

With respect to independent claim 1 and the teachings of the most pertinent prior art:
Trivedi, et al (US PG Publication 2016/0142873), hereafter Trivedi, teaches 
A contact information exchanging and content system for networking including:
smart devices for users and clients being part of a network of the contact information exchanging and content system, 
each smart device having: 
a unique user identifier to identify the smart device as a user device for a user, or a unique client identifier to identify the smart device is a client device for a client;
a user interface for communicating with a user operator of the smart device, or a client interface for communicating with a client operator of the smart device, a network interface for communicating with the network, a processor for operating an application, and a store;  
a server including an engine and a database;  and   
the store of a user device being designed to store: 
(i) 	contact information related to the user of the user device, 
(ii)	contact information of other user devices of the network, and 
(iii)	selectively received pushed content;  
the application of a user device having: 
(a) contact functionality to: 
(i) generate and store the user contact information via the user interface of the user device of the user;  
(ii) receive and store the contact information of another user via the network interface;  and 
(iii) communicate the user contact information via the network interface to the server for processing by the engine to form a contact information data file and store the contact information data file in the database;  and 
(b) content functionality to: 
(i) selectively receive beacon identifiers;  and  
(ii) selectively receive and store content pushed to the user device after receipt of a selected beacon identifier;  and 
(iii) communicate the stored content via the network interface to the server interface for processing by the engine to form a content data file and store the content data file in the database;  
the application of a client device having functionality to: 
generate client content for receipt by a user device via the server;  and 
 communicate the client content via the network interface to the server for processing by the engine to form a 
content data file and store the content data file in the database;  
(ii) receive the user contact information and client content from the network interface and respectively process same to form corresponding data files that include a contact information data file and a content data file and securely store the corresponding data files in the database.

However, Trivedi, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 1, including
a box associated with a client, the box using a beacon protocol to broadcast a unique client identifier received by the smart device over the network and a unique beacon identifier of the box that are broadcast within range of the box to a responding user device entering the range and responding to a push notification from the box, whereby acceptance of the client identifier and the beacon identifier by the responding user device selectively causes contact information or content or both contact information and content to be pushed by the box to the responding user device and the client identifier and the beacon identifier to be assigned to the user device;
wherein the network includes members that include the user of the user device and other users of user devices with user identifiers that are assigned client and beacon identifiers for the members to indicate through their respective user devices when communicating to each other and the server that they are members of the network;
wherein the network includes members that include the user of the user device and other users of user devices with user identifiers that are assigned client and beacon identifiers for the members to indicate through their respective user devices when communicating to each other and the server that they are members of the network;
the engine being programmed to: 
(i) receive, from the user devices of the members, their respective user identifiers, assigned client identifiers and assigned beacon identifiers to identify that their respective users are members of or are to be associated with the network and establish communication therewith, according to the particular functionality being invoked and store the user identifiers, the assigned client identifiers and the assigned beacon identifiers within corresponding data files within the database;
(iii) based on editing, at the user interface of the user device, of either content associated with the box or contact information, selectively cause: 
(a) stored contact information associated with the user of the user device in respect of which a user identifier is received to be accessed from the corresponding data file within the database and downloaded to the user device; and 
(b) stored content associated with the client device of the box in respect of which beacon identifiers are received in conjunction with a user identifier to be pushed and downloaded to the user device associated with the user identifier from the corresponding data file within the database.
With respect to independent claim 5 and the teachings of the most pertinent prior art:
Trivedi teaches 
An application for a smart device of a user or a client being part of a contact information exchanging and content system for networking, the contact information exchanging and content system comprising a network, a server including an engine and a database, a box associated with a client, and the smart device, 
the smart device having: 
a unique user identifier to identify the smart device as a user device for a user, or a unique client identifier to identify the smart device is a client device for a client, a user interface for communicating with an operator of the smart device, a network interface for communicating with the network, a processor for operating the application, and a store;
          the application of a user device including:
(a) contact functionality to:
(i) generate and store user contact information via the user interface of the user device of a user;
(ii) receive and store the contact information of another user via the network interface; and
(iii) communicate the user contact information via the network interface to a server for processing to form a contact information data file and store the contact information data file in a database;
(iii) communicate the stored content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database;
the application of a client device including:
          	functionality to:
(i) generate client content for receipt by a user device via the server; and 
(ii) communicate the client content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database.

However, Trivedi, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 5, including
(b) content functionality to:
(i) selectively receive a client identifier and a beacon identifier from a box associated with a client, the box using a beacon protocol to broadcast the client identifier and the beacon identifier to the user device when it is within range of the box;
(ii) selectively receive and store content pushed to the user device upon accepting the client identifier and the beacon identifier, wherein the client identifier and the beacon identifier are assigned to the user device upon accepting the client identifier and the beacon identifier;
wherein the network includes members that include at least the user of the user device, and the user device transmits the user identifier, the assigned client identifier and the assigned beacon identifier to the server to identify that the user is a member of or is to be associated with the network and establish communication therewith.

With respect to independent claim 6 and the teachings of the most pertinent prior art:
Trivedi teaches 
A smart device for a user or a client being part of a contact information exchanging and content system for networking, the contact information exchanging and content system comprising a network, a server including an engine and a database, a box associated with a client, 
the smart device including: 
a unique user identifier to identify the smart device as a user device for a user, or a unique client identifier to identify the smart device is a client device for a client;
a user interface for communicating with a user operator of the user device or a client interface for communicating with a client operator of the client device, a network interface for communicating with a computer network, a processor for operating an application, and a store;
wherein the application of a user device comprises:
(a) contact functionality to:
(i) generate and store user contact information via the user interface of the user device of a user;
(ii) receive and store the contact information of another user via the network interface; and
(iii) communicate the user contact information via the network interface to a server for processing to form a contact information data file and store the contact information data file in a database;
(iii) communicate the stored content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database;
the application of a client device including:
         functionality to:
(i) generate client content for receipt by a user device via the server; and 
(ii) communicate the client content via the network interface to the server for processing by the engine to form a content data file and store the content data file in the database.

However, Trivedi, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 6, including
(b) content functionality to:
(i) selectively receive a client identifier and a beacon identifier from a box associated with a client, the box using a beacon protocol to broadcast the client identifier and the beacon identifier to the user device when it is within range of the box;
(ii) selectively receive and store content pushed to the user device upon accepting the client identifier and the beacon identifier, wherein the client identifier and the beacon identifier are assigned to the user device upon accepting the client identifier and the beacon identifier;
wherein the network includes members that include at least the user of the user device, and the user device transmits the user identifier, the assigned client identifier and the assigned beacon identifier to the server to identify that the user is a member of or is to be associated with the network and establish communication therewith.

With respect to independent claim 8 and the teachings of the most pertinent prior art:
Trivedi teaches
A method for networking contact information and content involving a plurality of network members comprising:
(i) a user device for a user able to use the method with respect to both contact information and content,
in the user device, selectively receiving, storing and updating:
(i)  contact information related to the user of a user device, and
(ii)  contact information related to one or more users of other user devices accepted by the user;
selectively receiving a user identifier of another user in exchange for supplying contact information of the user of the user device to the user device of the other user;
after receiving the beacon identifier, opening communications with the network server and sending the user identifier and the beacon identifier to the network server;
selectively receiving contact information associated with the user and content of the client associated with the beacon from the network server;
selectively causing:
(i) stored contact information associated with the user of the user device in respect of which a user identifier is received to be accessed and downloaded to the user device.

However, Trivedi, whether taken alone or combination, do not teach or suggest the following novel features, when combined with the rest of the limitations in currently amended claim 8, including
(ii) a client device for a client able to use the method for pushing content to users and (iii) a beacon associated with a client to enable the pushing,
the method comprising:
communicating by a network server with the network clients, including:
assigning a client identifier and beacon identifier to all network members, wherein the network members include the user of the user device and other users of user devices with user identifiers that are assigned client and beacon identifiers for the members to indicate through their respective user devices when communicating to each other and the network server that they are members of the network;
ranging for a client identifier of a box associated with a client for receiving beacon identifiers of the box;
in the client device:
selectively sending a client identifier to the network server to enable a client to access content associated with prescribed beacons of the client stored on the network server;
         	in the beacon:
ranging the client identifier to user devices within a range of the beacon, and in response to a user device during the ranging, sending the beacon identifiers to the user device;

in the network server:
receiving from the user devices of the members, their respective user identifiers, assigned client identifiers and assigned beacon identifiers to identify that their respective users are members of or are to be associated with the network and establish communication therewith according to the particular functionality being invoked;
securely storing contact information of users and content of clients by way of direct communication with user devices of users and client devices of clients after establishing communications therewith; and
permitting access thereto by prescribed network clients according to the particular functionality being invoked;
(ii)  stored content associated with the client of the box in respect of which beacon identifiers are received in conjunction with a user identifier to be pushed and downloaded to the user device associated with the user identifier.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 9 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/
Examiner, Art Unit 2641
	

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641